Citation Nr: 0022223	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  93-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an upper 
gastrointestinal (GI) disorder, including peptic esophageal 
stricture, peptic ulcer disease, and a hiatal hernia.

2.  Whether an evaluation higher than 10 percent is warranted 
for patellofemoral syndrome of the left knee from July 13, 
1992 to June 17, 1999.

3.  Whether an increased (compensable) evaluation is 
warranted for patellofemoral syndrome of the left knee from 
June 17, 1999.

4.  Entitlement to benefits under 38 U.S.C. § 1151 for acute 
lymphocytic leukemia (ALL) as a result of failure to diagnose 
ALL during treatment at a VA facility from October 1987 to 
July 1988.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969, and from January to April 1991.

This matter, in part, comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision by the RO which, among other things, denied claims 
of entitlement to service connection for a bilateral knee 
disorder, and an upper GI disorder including peptic 
esophageal stricture, peptic ulcer disease, and a hiatal 
hernia.  In February 1993, the veteran testified at a hearing 
before a member of the Board.  In August 1994, the Board 
remanded the case for additional development.  In a 
March 1997 rating decision, the RO granted service connection 
for a torn medial meniscus of the right knee and assigned a 
noncompensable evaluation from July 13, 1992.  Since the 
veteran did not appeal the March 1997 rating decision, the 
right knee issue is no longer before the Board.

In June 1998, the Board granted the veteran's claim of 
entitlement to service connection for patellofemoral syndrome 
of the left knee.  By rating action of June 1999, the RO 
effectuated the Board's decision and assigned a 10 percent 
evaluation, effective from July 13, 1992 to June 17, 1999, 
and assigned a zero percent evaluation effective from 
June 17, 1999.  The veteran timely appealed this 
determination to the Board.  In addressing the left knee 
issue, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that an appeal from an original award does not raise the 
question of entitlement to an increased rating, but instead 
is an appeal of an original rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the left knee rating issue on appeal as a claim 
for a higher evaluation of an original award.  (As noted 
above, the evaluations assigned by the RO in June 1999 for 
service-connected patellofemoral syndrome of the left knee 
resulted in a "staged" rating: 10 percent from July 13, 
1992 to June 17, 1999, and zero percent from June 17, 1999.  
Fenderson, supra.  Therefore, consideration of the left knee 
claim must now include consideration of whether an evaluation 
higher than 10 percent was warranted from July 13, 1992 to 
June 17, 1999, and whether an evaluation higher than zero 
percent is warranted from June 17, 1999.  Id.)

This matter is also on appeal from an April 1998 rating 
decision by the RO that denied a claim of entitlement to 
benefits under 38 U.S.C. § 1151 for ALL as a result of 
failure to diagnose ALL during treatment at a VA facility 
from October 1987 to July 1988.

Finally, the Board notes that, in a written statement, dated 
in April 1999, the veteran raised the issue of entitlement to 
service connection for depression.  In a written statement of 
May 1999, he raised the issue of entitlement to service 
connection for epilepsy.  In a written statement of 
November 1999, he further raised the issues of entitlement to 
an increased rating for service-connected right knee 
disability, and entitlement to an effective date earlier than 
July 13, 1992, for the grant of service connection and award 
of disability compensation for patellofemoral syndrome of the 
left knee.  Moreover, in numerous written statements, the 
veteran has referred to his claims for "Desert Storm 
injuries and aggravated illnesses."  These issues have not 
yet been addressed by the RO and are referred for appropriate 
action.


FINDINGS OF FACT

1.  An upper GI disorder, including peptic esophageal 
stricture, peptic ulcer disease, or a hiatal hernia, did not 
have its onset during military service and is not otherwise 
attributable to the veteran's period of military service; any 
preexisting upper GI disorder did not increase in severity 
during service; and peptic ulcer disease was not shown within 
a year of the veteran's separation from service.

2.  Patellofemoral syndrome of the left knee, from July 13, 
1992 to June 17, 1999, was manifested by pain and decreased 
range of motion; there was neither limitation of flexion to 
30 degrees nor limitation of extension to 15 degrees.

3.  Patellofemoral syndrome of the left knee, from June 17, 
1999, is essentially asymptomatic.

4.  The claim for benefits under the provisions of 38 
U.S.C.A. § 1151 for ALL is not plausible under the law as the 
record contains no competent medical evidence to show that 
the veteran has any additional disability as a result of a 
failure to diagnose ALL during treatment at a VA facility 
from October 1987 to July 1988.


CONCLUSIONS OF LAW

1.  The veteran does not have an upper GI disorder, including 
peptic esophageal stricture, peptic ulcer disease, or a 
hiatal hernia, that is the result of disease or injury 
incurred in or aggravated by active military service, and 
peptic ulcer disease may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1153, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.655 (1999).

2.  An evaluation higher than 10 percent for patellofemoral 
syndrome of the left knee from July 13, 1992 to June 17, 
1999, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5003, 5024, 5257, 5260, 5261) (1999).

3.  An increased (compensable) evaluation for patellofemoral 
syndrome of the left knee from June 17, 1999, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a (Diagnostic Codes 
5003, 5024, 5257, 5260, 5261) (1999).

4.  The claim for benefits under 38 U.S.C.A. § 1151 for ALL 
as a result of failure to diagnose ALL during treatment at a 
VA facility from October 1987 to July 1988 is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.  

For certain chronic diseases, such as a peptic ulcer, service 
incurrence or aggravation will be presumed when the 
disability is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
However, this presumption is a rebuttable one.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  "Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service.'"  Id. at 297.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

In August 1994, the Board found that the veteran's claim of 
service connection for an upper GI disorder, including peptic 
esophageal stricture, peptic ulcer disease, and a hiatal 
hernia was well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The veteran claims that, because he had developed ALL as a 
result of exposure to Agent Orange during Vietnam, he 
subsequently developed an upper GI disorder, including peptic 
esophageal stricture and peptic ulcer disease secondary to 
chemotherapy for ALL.  (Service connection for ALL was denied 
by the Board in June 1998).  The veteran further claims that 
his hiatal hernia was not caused by chemotherapy but by 
having lifted heavy equipment and pushing 600-pound metal 
tanks of nitrogen during service.

In the present case, the veteran's service medical records 
for his first period of active military service, including 
his January 1968 enlistment examination report and 
December 1969 separation examination report, are negative for 
treatment or diagnosis of an upper GI disorder. 

Correspondence from private physicians and treatment reports, 
dated from July 1988 to September 1990, reflect that the 
veteran was treated for ALL since July 1988.  In 
November 1988, a physician noted that the veteran's health 
was poor due to leukemia and other problems which have arose 
as a result of side effects of the chemotherapy.  In 
November 1988, the veteran underwent an 
esophagogastroduodenoscopy and esophageal dilation for 
esophageal stricture.  The impression was esophageal 
stricture.  In February 1989, a physician noted that the 
veteran appeared to be in stable remission of his leukemia.  
In May 1989, a physician indicated that the veteran had 
decided to terminate his chemotherapy.

Service medical records for the veteran's second period of 
active military service do not show the presence of an upper 
GI disorder at the time of his medical examination for 
reenlistment in August 1990.  A March 1991 report indicates 
that the veteran underwent an esophagogastroduodenoscopy 
which revealed no definite ulcer but showed peptic stricture 
of the esophagus and a small, superficial duodenal bulb 
ulcer.  A March 1991 Medical Board report indicates that when 
he was hospitalized in March 1991 for various diagnoses, the 
veteran gave a history of diagnosis of ALL in 1987 and 
subsequent treatment with chemotherapy for one year.  It was 
noted that his past medical history was significant for ALL 
and esophageal stricture secondary to previous chemotherapy.  
The diagnoses included ALL, EPTE (existed prior to service), 
peptic esophageal stricture DNEPTE (did not exist prior to 
service) and peptic ulcer disease DNEPTE.  An April 1991 
Medical Board report indicates that the veteran was found 
unfit for duty due to ALL, a physical disability that was 
neither incurred in nor aggravated by a period of active 
service.

When the veteran was examined by VA in August 1992, the 
diagnoses included peptic esophageal stricture/peptic ulcer 
disease.  An upper GI tract revealed evidence of a Schatzk's 
ring suggesting the presence of a hiatus hernia.

The Board remanded the case in August 1994 for a VA 
examination to determine the nature and extent of the 
veteran's upper GI conditions, and for an opinion regarding 
the etiology of any upper GI condition found.  A May 1995 
upper GI revealed a small sliding hiatal hernia with minimal 
gastroesophageal reflux.  When examined by VA in August 1995, 
the veteran gave a history of gastric ulcer in 1989 with no 
complications of ulcer up to now.  He also reported having 
had a peptic esophageal stricture in 1989.  Examination 
revealed no evidence of esophageal stricture.  
Gastroesophageal reflux disease was diagnosed.

Correspondence from a private physician, dated in August 
1996, indicates that the veteran was treated for ALL in 1988 
using standard commercial drugs and that he promptly went 
into complete remission, and he apparently had remained so.

When the veteran was examined by VA in January 1998, it was 
noted that the veteran had a history of peptic ulcer disease, 
esophageal stricture, and hiatal hernia.  The diagnoses 
included "esophageal stricture alleged secondary to repeated 
vomiting secondary alleged secondary to experimental 
chemotherapy," and "history of peptic ulcer disease, hiatal 
hernia."

Because the VA examination reports did not provide the 
requested opinions as to the etiology of any upper GI 
condition, as requested in the Board's August 1994 remand, 
the Board remanded the case in June 1998 for a VA GI 
examination to determine the nature and extent of any upper 
GI disorder, and for an opinion on the etiology of any upper 
GI condition found.

VA outpatient treatment reports show that, in January 1999, 
it was noted that an upper GI series showed esophageal 
stricture in the terminal esophagus a sliding hiatal hernia.  
When the veteran was examined by VA in April 1999, the 
examiner noted that no old records were available for review.  
The veteran gave a history of ALL in 1988 for which he had 
received experimental chemotherapy.  As a result of 
chemotherapy, the veteran reported developing severe vomiting 
for four days straight, which resulted in his ruptured 
esophagus.  Current complaints included dysphasia, epigastric 
pain, heartburn, vomiting dark blood, and nausea.  
Examination revealed that the veteran was in a good state of 
health and did not appear anemic.  He appeared to be in a 
good nutritional state and he denied any weight gain or loss.  
The examiner noted that the veteran had had an upper GI which 
showed a 10-millimeter (mm) diameter ring in the distal 
esophagus, and had had an upper endoscopy that showed an 8-mm 
stricture, which was at 38 cm from the incisors.  There was a 
small hiatal hernia below it.  The diagnosis was obstruction 
with spasm.  The examiner opined that the veteran appeared to 
have fibrotic stricture of his distal esophagus that was 
likely due to reflux esophagitis.  The examiner noted that 
this was poorly responsive to dilatation and produced fairly 
severe limitations in the veteran's variety of diet.  
However, the examiner noted that it had not impaired the 
veteran's nutritional status and that the veteran's other 
symptoms were fairly well controlled with anti-reflex 
medication including Carafate and Lansoprazole.

Because the April 1999 VA examination did not provide any 
opinion as to the etiology of any GI disorder, the RO 
determined that the examination was insufficient and failed 
to comply with the Board's June 1998 remand instructions.  
Consequently, the veteran was scheduled for another VA 
examination.  The record includes a copy of a letter from the 
Compensation & Pension Unit to the veteran, informing him 
that he was scheduled for VA examination on December 10, 
1999, and that failure to report for diagnostic testing may 
adversely affect the benefits he was currently receiving 
and/or potential benefits in the future.  In January 2000, a 
notice was received from the VA Medical Center (VAMC) in New 
Orleans indicating that the veteran had failed to report for 
a scheduled VA GI examination on December 10, 1999.

The Board notes that, although the March 2000 supplemental 
statement of the case did not specifically mention 38 C.F.R. 
§ 3.655 (consequences of failing to report for a scheduled 
examination), the RO did indeed inform the veteran that he 
was scheduled for VA examination to which he had failed to 
report on December 10, 1999, and that evidence expected from 
this examination, which might have been material to the 
outcome of his claim, could not be considered.

Moreover, the Board notes that, in a written statement of 
March 2000, the veteran stated that he refused to take any 
more medical examinations until the Board issues a final 
decision in all claims.  He also referred to the RO's waiting 
for a pending GI examination to determine the nature and 
extent of any GI disorder before making a decision.  The 
veteran noted that VA already had all of the GI medical exams 
on file it needed to make a decision.  He also referred to 
his August 1999 statement in which he stated that he refused 
to take any more medical exams for VA until the Board issues 
a final decision.  The Board points this out because VA's 
duty to assist in the development of the evidentiary record 
is not a one-way street; the veteran must help in this 
regard, especially when examinations are scheduled.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

In accordance with 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
evaluated based on the evidence of record.  Accordingly, the 
Board must decide this matter on the current record.  

The Board has considered the veteran's written statements, 
February 1993 testimony before a member of the Board, and the 
various articles and other documents submitted in support of 
his claim.  Nevertheless, while he is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since his separation from military 
service, there is no indication that he is competent to 
diagnose an upper GI disability or to comment upon its 
etiology or time of onset.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu, 2 Vet. App. at 495.  Additionally, there is no 
basis in the evidence for finding that the veteran had peptic 
ulcer disease during the one-year presumptive period 
following his separation from service.  38 C.F.R. §§ 3.307, 
3.309.

Although the Board has attempted to supplement the record, 
the veteran has not cooperated.  Due to the veteran's refusal 
and failure to report for examination on December 10, 1999, 
VA was unable to obtain an opinion on the etiology of any 
upper GI condition found in order to confirm that any GI 
disorder was due to service or, if preexisted service, was 
aggravated by service.  Consequently, there is no basis for 
finding that the veteran has an upper GI disorder, including 
peptic esophageal stricture, peptic ulcer disease, and a 
hiatal hernia that is related to service, or, if preexisted 
service, is more severe than what preexisted service.

The absence of such evidence is persuasive.  It is the 
Board's conclusion that the lay evidence offered by the 
veteran, and the generic articles he has submitted, are 
outweighed by the lack of competent medical opinions 
attributing any of his GI conditions to military service, or 
determining that any preexisting upper GI disorder increased 
in severity during service.  For all the foregoing reasons, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for an upper GI 
disorder, including peptic esophageal stricture, peptic ulcer 
disease, and a hiatal hernia.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991).

Left Knee Claim

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Moreover, when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.

Moreover, when assigning a disability rating involving the 
musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. 
§§ 4.45, 4.59 (1999).  The Board notes that under 38 C.F.R. 
§ 4.40, disability ratings involving the musculoskeletal 
system should reflect functional loss, which may be due to 
pain and which must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (1999).

Left Knee from July 13, 1992 to June 17, 1999

The veteran's service-connected patellofemoral syndrome of 
the left knee was assigned a 10 percent evaluation from July 
13, 1992 to June 17, 1999, by analogy under Diagnostic Code 
5024, which rates impairment resulting from tenosynovitis.  
In this regard, diseases under Diagnostic Codes 5013 through 
5024 are to be rated on limitation of motion of the affected 
parts, as degenerative arthritis, with the exception of gout 
which is to be rated under Diagnostic Code 5002.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5024 (1999).

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is assigned when extension of the knee 
is limited to 5 degrees; 10 percent is assigned when 
extension is limited to 10 degrees; 20 percent is assigned 
when extension is limited to 15 degrees; and 30 percent is 
assigned when extension is limited to 20 degrees.  38 C.F.R. 
§ 4.71a (1999).  (Full range of motion of the knee is from 0 
to 140 degrees. 38 C.F.R. § 4.71-3, Plate II (1999).) 

A review of the record reveals that an August 1992 VA 
examination report was negative for a left knee disability.  
When examined by VA in May 1995, the veteran complained of 
problems with his knees when stooping, bending, or staying in 
a position too long.  Examination revealed that his knees 
were tender about the patellofemoral joint with crepitation 
on motion, and range of motion was full but slow.  There was 
2+ swelling and some tenderness in and about and under the 
patella area especially in the midline of the joint.  X-rays 
of the left knee revealed some calcification at the insertion 
of the patellar tendon into the patella.  The diagnoses 
included degenerative joint disease of the knees.  An 
April 1996 VA x-ray of the left knee, however, was negative 
for a left knee disability.

When examined by VA in January 1998, the veteran complained 
of diffuse joint pain for 10 years.  He reported that he had 
a torn medial meniscus of the left knee and occasional left 
knee pain.  Examination revealed minimal left knee pain and 
decreased range of motion without joint instability noted.  
The diagnoses included history of patellar femoral syndrome 
and history of diffuse joint pain with only evidence of 
minimal left knee pain possibly secondary to a torn medial 
meniscus by history.  

After a review of the evidence, the Board finds that an 
evaluation higher than 10 percent for patellofemoral syndrome 
of the left knee from July 13, 1992 to June 17, 1999, is not 
warranted.  VA examination in January 1998 revealed that the 
veteran had decreased range of motion and left knee pain.  
The Board finds that the range of motion demonstrated does 
not meet the requirements for a compensable rating under the 
criteria for assessing limitation of motion of the part 
affected, i.e., the knee.  Diagnostic Codes 5260, 5261.  The 
evidence does not demonstrate that veteran's left knee 
experiences sufficiently reduced flexion or extension 
(flexion limited to 30 degrees or extension limited to 11 
degrees) to warrant an evaluation higher than 10 percent 
under either Diagnostic Code 5260 or 5261.  However, the 
Board finds that 10 percent evaluation is warranted given the 
objective evidence of some left knee pain.  See 38 C.F.R. 
§ 4.59 (1999); VAOPGCPREC 9-98 at para. 4 (Aug. 14, 1998) 
("[P]ainful motion is considered limited motion even though a 
range of motion is possible beyond where the pain sets in."); 
see also DeLuca, 8 Vet. App. at 206-208; 38 C.F.R. §§ 4.40, 
4.45 (1999).  There is no provision in the rating criteria 
for a higher disability rating than 10 percent based on 
limitation of motion where the veteran does not experience 
sufficiently reduced flexion or extension (flexion limited to 
30 degrees or extension limited to 15 degrees).  Accordingly, 
the Board concludes that the RO appropriately assigned an 
initial evaluation of 10 percent for patellofemoral syndrome 
of the left knee from July 13, 1992 to June 17, 1999.

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  Therefore, 
because the record on appeal shows that the RO considered 
both loss of range of motion and subluxation/instability as 
part of the veteran's service- connected left knee 
disability, the Board will consider whether the veteran is 
entitled to a separate compensable rating for subluxation or 
instability under Diagnostic Code 5257.  

According to Diagnostic Code 5257, evidence of slight 
recurrent subluxation or lateral instability warrants the 
assignment of a 10 percent disability evaluation.  Evidence 
of moderate recurrent subluxation or lateral instability will 
result in the assignment of a 20 percent disability rating.  
Evidence of severe recurrent subluxation or lateral 
instability warrants the assignment of a 30 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).

In this regard it should be noted that there is no evidence 
in the record that suggests slight subluxation or instability 
in the left knee.  Therefore, because the veteran does not 
experience a compensable degree of either subluxation or 
instability in his left knee, a separate rating is not 
warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

Given the record as described above, the Board finds that 
there is no basis for awarding an evaluation higher than 10 
percent for the period in question.  See Fenderson, supra.

Left Knee From June 17, 1999

Turning to the issue of whether an increased (compensable) 
evaluation for patellofemoral syndrome of the left knee from 
June 17, 1999 is warranted, the Board finds that the 
veteran's service-connected patellofemoral syndrome of the 
left knee from June 17, 1999 does not warrant an increased 
(compensable) evaluation.

When examined by VA in June 1999, the veteran complained of 
pain in the left knee, mainly by performing flexion-extension 
motion, and that the pain was present in the patellofemoral 
joint.  Examination of the left knee revealed range of motion 
from 0 degrees extension to 140 degrees flexion.  There was 
no tenderness in the patellofemoral joint.  There was no 
instability.  There was no effusion or pain by palpation 
around the joint.  There was also no obvious discomfort while 
performing the range of motion.  X-rays of the left knee 
showed no gross abnormalities.  The diagnosis was post 
contusion of the left knee, by history.  The examiner opined 
that there were no debilitating problems with the left knee.  
Moreover, in an August 1999 addendum to the June 1999 
examination report, a VA examiner opined that he could not 
find any debilitating problems with the left knee.  

Based on the June 1999 VA examination report, the veteran 
does not warrant an increased (compensable) evaluation for 
patellofemoral syndrome of the left knee from June 17, 1999 
since there was no objective evidence of painful or limited 
motion or any debilitating left knee problems.  Range of 
motion of the left knee was normal.  Such a range of motion 
of the veteran's left knee does not warrant a compensable 
rating under Diagnostic Codes 5003, 5010, 5260, and 5261 
(1999).

Additionally, the Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45 in relation to the veteran's 
complaints of pain considered.  Application of the precepts 
enunciated in DeLuca requires that problems such as pain on 
use be specifically considered by any examiner charged with 
evaluating the veteran's disability.  In this case, the 
June 1999 VA examiner has indicated that there was no obvious 
discomfort while the veteran performed range of motion and no 
debilitating problems of the left knee.  Consequently, to 
assign an increased rating based on greater limitation of 
flexion or extension than shown on examination merely because 
the veteran has reported problems such as pain on use, etc. 
would render the examiner's findings and conclusions 
unnecessary.  It does not appear that this is the result 
contemplated by the process mandated by DeLuca, or 
contemplated by regulation.

In view of the lack of evidence showing left knee problems 
since June 17, 1999, the Board gives significant weight to 
the recent medical conclusion as to the extent of disability 
caused by the veteran's symptoms.  The Board concludes, 
therefore, that an increased (compensable) evaluation for the 
veteran's patellofemoral syndrome of the left knee based upon 
any functional impairment he may experience in this joint due 
to pain on use, etc. cannot be awarded.  See 38 C.F.R. § 4.40 
and DeLuca, supra.

Additionally, the June 1999 VA examination did not 
demonstrate laxity or instability of the veteran's left knee.  
Without competent evidence of at least slight recurrent 
subluxation or slight lateral instability, a compensable 
rating of 10 percent for the veteran's service-connected left 
knee disability cannot be awarded.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  Consequently, given the record 
as described above, the Board finds that there is no basis 
for awarding an increased (compensable) evaluation since June 
17, 1999.  See Fenderson, supra.

38 U.S.C.A. § 1151 Claim

The statutory criteria applicable to this issue appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1) (1999).

Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).  Further, the 
additional disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).  

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).  
Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the Court in the case of Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  That decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the United States 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  The 
interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.358(c) 
(1997).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the final regulation issued on May 23, 
1996.  Therefore, neither evidence of an unforeseen event nor 
evidence of VA negligence would be required in order for this 
claim to be granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, it 
must also be noted (as mentioned above) that a claimant 
seeking benefits under any law administered by the Secretary 
of VA has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Therefore, the threshold question 
for any claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.

The Court has recently held that the requirements for a well-
grounded claim under section 1151 are, paralleling those 
generally set forth for establishing other service connection 
claims, as follows:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of a disease or 
injury as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-hospitalization/treatment 
symptomatology.  Jones v. West, 12 Vet. App. 460, 464 (1999).

Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck, 6 Vet. App. at 
16-17 (where a veteran enters a VA hospital for treatment of 
a GI disorder and claims that the negligent failure to 
diagnose prostate cancer (diagnosed two years after the VA 
treatment) constitutes "aggravation" of that disease, a 
doctor's statement that the veteran was "ill-served" was held 
to be too vague and speculative to infer that he had 
undiagnosed prostate cancer at the time of such treatment; 
hence, the claim for benefits under § 1151 was not well-
grounded), and Ross v. Derwinski, 3 Vet. App. 141, 144 (1992) 
(holding that veteran must submit evidence sufficient to well 
ground a claim for benefits under 38 U.S.C.A. § 1151).

The veteran claims that ALL was present prior to July 21, 
1988, when ALL was diagnosed by a private physician, and that 
VA's failure to diagnose ALL in the early stages from 
October 1987 to July 11, 1988, caused him to have to undergo 
large doses of a new experimental chemotherapy which in turn 
resulted in additional disability.  In other words, the 
veteran claims that had VA diagnosed ALL in October 1987 and 
started him on chemotherapy program, he would not have had to 
undergo a high-dose experimental chemotherapy protocol and 
would not have had additional disability.

The record contains VA outpatient treatment reports, dated 
from October 1987 to July 1988, which show that the veteran 
received treatment mainly for his right hand.  When examined 
by VA in on November 1987, there was no evidence of ALL.

Correspondence from a private physician, dated in 
November 1988, indicates that the veteran had been a patient 
since July 21, 1988 for ALL.  The physician noted that the 
veteran's physical health was extremely poor due to leukemia 
and other medical problems which have arose as a result of 
side effects of the chemotherapy.  Correspondence from a 
private physician, dated in November 1988, indicates that the 
veteran was treated for ALL since July 1988.  The physician 
noted that the planned chemotherapy was very intense and 
associated with many side effects and that the duration would 
last three years.

Correspondence from a private physician, dated in 
February 1989, indicates that the veteran appeared to be in 
stable remission of his leukemia and had entered the 
maintenance phase of chemotherapy.  In May 1989, a private 
physician indicated that the veteran had decided to terminate 
his chemotherapy, and that it was his opinion that the 
veteran understood the increased risk of relapse from 
leukemia in doing so.  

Correspondence from a private physician, dated in 
August 1996, indicates that the veteran was treated for ALL 
in 1988 using standard commercial drugs and that he promptly 
went into complete remission, and he apparently has remained 
so.

Based on a review of the evidence of record, the Board finds 
that the veteran's 38 U.S.C.A. § 1151 claim is not well 
grounded.  The evidence of record shows that the veteran was 
seen at a VA facility from October 1997 through July 1988, 
mainly for treatment of his right hand.  Correspondence from 
private physicians indicate that ALL was diagnosed on July 
21, 1988, the veteran received chemotherapy (described as 
standard commercial drugs) treatment, and, subsequently, the 
veteran went into remission.  According to private 
physicians, it is also clear that the veteran had had medical 
problems associated with the side effects of chemotherapy.  
However, contrary to the veteran's and his representative's 
assertions, the fact the veteran did have medical problems 
associated with chemotherapy is not sufficient to establish 
benefits under 38 U.S.C.A. § 1151.  The pertinent regulation, 
38 C.F.R. § 3.358(b)(2), specifically provides that 
compensation will not be payable for the continuance or 
natural progression of diseases, and that when determining 
whether additional disability exists, it is necessary to show 
that the additional disability was caused by VA treatment (or 
lack of treatment) and not merely coincidental therewith.  
Hence, to establish benefits under 38 U.S.C.A. § 1151, 
medical evidence that the additional disability is related to 
VA's failure to diagnose ALL is essential.  Nevertheless, the 
veteran has failed to present any medical evidence that he 
has any additional disability as a result of a failure on 
VA's part to diagnose ALL.  Treatment records only show that 
the veteran's ALL required chemotherapy treatment and caused 
additional medical problems; however, they do not establish 
that any failure itself to diagnose ALL from October 1987 to 
July 1988 caused any additional disability.

The Board has considered the veteran's numerous written 
statements and articles in support of his claim.  Although 
the veteran asserts that he has additional disability 
resulting from ALL because the condition was not detected by 
VA in a timely manner, the veteran has not shown that he 
possesses the technical competence to establish this 
conclusion as fact.  As discussed above, a claim based upon 
an assertion as to cause-and-effect relating to a particular 
disability requires competent medical evidence in order to be 
well grounded.  The Court has reiterated this requirement 
many times.  All that the appellant has presented in this 
case are his, and his representative's, assertions regarding 
the additional disability caused by VA's failure to diagnose 
ALL.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 495.

As noted above, the pertinent regulation specifically 
provides that compensation will not be payable for the 
continuance or natural progression of diseases, and that when 
determining whether additional disability exists, it is 
necessary to show that the additional disability was caused 
by VA treatment (or lack of treatment) and not merely 
coincidental therewith.  There is no medical evidence to show 
that the veteran has sustained additional disability as a 
result of the VA's failure to detect ALL from October 1987 to 
July 1988.  Moreover, the veteran has not presented a medical 
opinion that indicates that ALL was present during the time 
frame in which the veteran was receiving VA outpatient care; 
that even if additional testing had been done at the VAMC, 
that the ALL would have been detected; or that even if it 
were to be assumed that the ALL was present and would have 
been diagnosed by additional testing, the outcome for the 
veteran would have been any different.  Therefore, the Board 
finds that the claim for benefits under 38 U.S.C.A. § 1151 is 
not well grounded and must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.358(c)(1), (2) (1999).


ORDER

Service connection for an upper GI disorder, including peptic 
esophageal stricture, peptic ulcer disease, and a hiatal 
hernia is denied.

An evaluation higher than 10 percent for patellofemoral 
syndrome of the left knee from July 13, 1992 to June 17, 
1999, is denied.

An increased (compensable) evaluation for patellofemoral 
syndrome of the left knee from June 17, 1999, is denied.

Benefits under 38 U.S.C.A. § 1151 for ALL as a result of 
failure to diagnose ALL during treatment at a VA facility 
from October 1987 to July 1988, are denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

